Title: To George Washington from John Darby, 2 August 1783
From: Darby, John
To: Washington, George


                        
                            Boston 2 August 1783
                        
                        I had sanguine hopes to have had the honour I have long ardently desired of being made known to your
                            Excellency by the delivery of the letter which Mr Parker is good enough to charge himself with—introduced as I should have
                            been by this & other letters to which I could not doubt yr Attention—Learning your absence from head Quarters I
                            made an excursion to this place, but will very soon do myself the Honour of presenting to you letters from your friends
                            but as I know the letter wch accompanies this contains more than introduction, I could not think of detaining it, till I
                            should have the pleasure to see you. I have the Honour to be with great respect—yr Excellency’s Most Obt Hble Servt
                        
                            John Darby
                        
                    